NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MILO D. BURROUGHS,
P'etitioner, ~
V.
MERIT SYSTEMS PROTECTION BOARD, _
Respon,dent,
and
DEPARTMENT OF DEFENSE,
Interven0r.
2011-3021
Petition for review of the Merit Systerns Protection
Board in case r1o. DA3330090583-I-1.
ON MOTION
ORDER
Upon consideration of the motions to reform the offi-
cial caption to designate the Merit Systems Protection
Board as the respondent and to permit the Depart1nent of
Defense to intervene,
ltv ls OR1i)ERED THAT:

BURROUGHS V. MSPB 2
(1) The motions are granted. The revised official cap-
tion is reflected above.
(2) Burroughs’ opening brief' and a completed Fed.
Cir. R. 15(c) form are due within 21 days of the date of
filing of this order.
FoR THE CoURT
FEB 28 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Milo D. Burroughs (informal brief form and Fed. _Cir.
R. 15(c) forms enclosed)
Vincent D. Phillips, Esq.
Jeffrey Gauger, Esq.
520 ' FILED
ET 0F APPEALS FM
EDERAL C|RCU|T
rea 26 2011
§
32
'I'lC
JANl'IORBALY
ClEHS
* Burroughs also submits arguments in support of
his petition Such arguments, and any documents that
were before the Board, should only be included within his
informal brief